Citation Nr: 9919023	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from July 1976 to 
May 1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  A December 1987 rating decision denied service connection 
for a foot disorder, and that decision became final when the 
appellant did not timely perfect an appeal after receiving a 
statement of the case in January 1989.  

2.  The evidence received since the December 1987 rating 
decision is merely cumulative of the evidence previously 
considered and, therefore, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a foot 
disorder.  


CONCLUSION OF LAW

The evidence received by VA since the December 1987 rating 
decision is not new and material, and the claim for service 
connection for a foot disorder is not reopened.  38 U.S.C.A. 
§§ 1131, 5108, 7105(d) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.303(d), 20.302(c), 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that he has a foot disorder which had 
its origin in service.  A claim for service connection for a 
foot disorder was previously denied by a December 1987 rating 
decision that became final when the appellant did not perfect 
an appeal of the decision after receiving a statement of the 
case in January 1989.  Except as otherwise provided, when a 
claim becomes final after an unperfected rating decision, the 
claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(d)(3); 38 C.F.R. §§ 3.104(a), 
20.302(c), 20.1103.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Masors 
v. Derwinski, 2 Vet. App. 181, 185 (1992).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for a foot disorder was last 
finally denied by the December 1987 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the December 1987 
rating decision included the appellant's service medical 
records, which showed that mild pes planus was manifested at 
his June 1976 entrance medical examination.  Subsequently 
dated service medical records showed no complaint or finding 
pertaining to his pes planus condition.  In February 1977, 
the appellant complained of pain in the ball of the right 
foot of two months duration, and clinically some tenderness 
and swelling were noted.  The clinical impression was 
possible stress fracture but x-rays revealed no pathology.  
There were complaints of pain in the left great toe in March 
1978, for which the assessments were tendonitis and an 
ingrown toenail.  

Also considered by the RO in December 1987 were the following 
VA medical records: evaluation by a podiatry clinic during a 
period of hospitalization in October and November 1987, where 
the appellant complained of a 10 year history of pain in the 
right Achilles tendon from wearing heavy boots in service, 
and for which the assessment was chronic, recurrent, right 
tendonitis/synovitis; and outpatient records dated in 
November 1987 and November 1988 showing treatment for right 
foot pain, with an assessment of possible tarsal tunnel 
syndrome on the right in November 1988.  In November 1988, 
there was also an assessment of neuropathic changes due to 
"tarsal tunnel syndrome, cold exposure."  The appellant had 
given a history of inservice cold exposure.

Service connection was denied for a foot disorder by the 
December 1987 rating decision on the basis that the only foot 
disorder manifested in service was the preexisting pes planus 
condition noted at the appellant's entrance on to active 
duty, which was not shown to have been aggravated by service.  

The evidence submitted since the December 1987 rating 
decision includes the following: a report of 
electrodiagnostic studies performed by VA in November 1988, 
which concluded that motor and sensory neuropathy was 
indicated and that tarsal tunnel syndrome could not be ruled 
out; a February 1994 statement from a VA podiatrist that 
noted a working diagnosis of tarsal tunnel syndrome and 
Achilles tendonitis; and a report of a January 1999 VA 
podiatry examination that diagnosed pes planus bilaterally 
and synostosis of the calcaneal cuboid joint, which was 
considered to be a natural progression of the pes planus 
deformity.  While this evidence is new, in that it was not 
previously of record, it is cumulative of the evidence 
considered in December 1987 because it reveals that the 
appellant has pes planus, tarsal tunnel syndrome, and 
Achilles tendonitis, all of which were evident in December 
1987.  

Because the evidence submitted since the December 1987 rating 
decision is cumulative, the Board finds that the appellant 
has not presented any additional evidence so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim for service connection for 
a foot disorder cannot be reopened, as the appellant has not 
submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a foot 
disorder, the claim remains denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


